Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of Amendment No. 3 to the Statement on Schedule13D dated July 13, 2010, with respect to the Common Stock of Ezenia! Inc. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: July 13, 2010 North & Webster, LLC By: /s/ Samuel A. Kidston Name: Samuel A. Kidston Title: Managing Member /s/ Samuel A. Kidston Samuel A. Kidston North & Webster Value Opportunities Fund, L.P. By: North & Webster, LLC By: /s/ Samuel A. Kidston Name: Samuel A. Kidston Title: Managing Member
